PER CURIAM.
Eric Anthony Drew appeals the summary denial of his motion filed pursuant to Florida Rule of Criminal Procedure 3.800(a). We dismiss this appeal on the authority of Davenport v. State, 640 So.2d 1225 (Fla. 2d DCA 1994) and Parnell v. State, 642 So.2d 1092 (Fla. 2d DCA 1994), and remand with directions that the trial court “render” an order on Drew’s motion in accordance with Florida Rule of Appellate Procedure 9.020(g).
Dismissed and remanded with directions.
ALTENBERND, A.C.J., and LAZZARA and QUINCE, JJ., concur.